Citation Nr: 0316290	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-08 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.  

2.  Entitlement to an increased (compensable) evaluation for 
retroverted uterus.

3.  Entitlement to special monthly compensation (SMC) based 
on the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On January 15, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded VA 
examinations by an orthopedist and a gynecologist.
a.  The examiners must review the claims folder and 
must state that they did so.
b.  The examiners should elicit from the veteran a 
detailed history regarding the onset and 
progression of relevant symptoms, as well as the 
veteran's post-service work history as it pertains 
to low back injuries.
c.  All indicated tests and studies, including x-
rays, should be accomplished.
d.  The orthopedist must thereafter provide an 
opinion as to the following questions:
(i).  Does the veteran currently suffer from a 
disease process of the low back?  If so, please 
provide the specific diagnoses of the disorders 
found (i.e., degenerative disc disease, 
degenerative joint disease, osteo arthritis, 
traumatic arthritis, bursitis, impingement 
syndrome, strain, etc.).
(ii).  If the veteran is diagnosed with a disease 
process of the low back, state whether it is as 
least as likely than not that it is attributable to 
the veteran's military service.
(iii.).  If one of the veteran's diagnoses includes 
arthritis, verified by x-ray, state whether it is 
as least as likely than not that the arthritis 
manifested itself to a compensable degree within 
one year of the veteran's separation from military 
service.
Note:  In providing the above opinions, the 
examiner must take into account the veteran's 
claims, the fact that her military service ended in 
January 1946, and any post-service back injury.
e.  The gynecologist must thereafter provide an 
opinion as to the following questions:
(i).  Does the veteran's service connected 
retroverted uterus have symptoms that do NOT 
require continuous treatment, require continuous 
treatment, or are not controlled by continuous 
treatment?  38 C.F.R. § 4.116, Diagnostic 
Code 7613.
(ii).  Did the veteran's service connected 
retroverted uterus prevent the veteran from having 
children?  38 C.F.R. § 3.350.
Note:  In providing the above opinions, the 
examiner must take into account the veteran's 
claims, all medical evidence obtained in connection 
with the above Board development, the April 2002 VA 
medical opinion, and the findings made at the 
August 2002 VA examination.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





